Case 8:18-cv-02516-CEH-AEP Document 45 Filed 01/07/20 Page 1 of 2 PageID 214




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

IN RE:
KIMBALL HILL, INC. et al.

      Debtors.


KHI LIQUIDATION TRUST and SMS
FINANCIAL J, LLC,

      Plaintiffs,

v.                                                            Case No: 8:18-cv-2516-T-36AEP

S&T PAINTING and S & T PAINTING
ENTERPRISE, INC.,

      Defendants.

___________________________________/

SMS FINANCIAL J, LLC

      Third Party Plaintiff,

v.

S&T PAINTING ENTERPRISE, INC.

      Third Party Defendant.

___________________________________/

                                          ORDER

      Before the Court is the Joint Stipulation for Dismissal (Doc. 44). In accord with the Joint

Stipulation for Dismissal, it is ORDERED AND ADJUDGED as follows:

      1)      The Joint Stipulation for Dismissal is APPROVED (Doc. 44).
Case 8:18-cv-02516-CEH-AEP Document 45 Filed 01/07/20 Page 2 of 2 PageID 215




        2)     The claims between Judgment Assignee, SMS Financial J, LLC, and Supplemental

Defendant, S & T Painting Enterprise Inc, are dismissed, with prejudice. Each party shall bear its

own costs and attorneys’ fees.

        3)     The Clerk is directed to terminate any pending motions and deadlines and CLOSE

this case.

        DONE AND ORDERED in Tampa, Florida on January 7, 2020.




COPIES FURNISHED TO:
Counsel of Record




                                                2
